DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 16/650,459 filed on March 25, 2020. Claims 7 and 13-15 have been cancelled. Claims 16-24 have been added. Accordingly, claims 1-6, 8-12 and 16-24 are subject to examination.

Drawings
3.	Figures 1A (GNSS), 1B (GPS) and 1C (GLONASS) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	The following claims are objected to because of the following informalities:

in claim 2 “the confidence values” (line 4) should be replaced with “the respective confidence values”;
in claims 4 and 21 “if” should be replaced with “when”;
in claims 8 and 10 “claim 7” should be replaced with “claim 6”;
in claim 23 “which, if executed, would cause” (line 2) should be replaced with “which, when executed, cause”; and
in claim 24 “if executed” (line 2) should be replaced with “when executed” and “the confidence values” (lines 4-5) should be replaced with “the respective confidence values”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-6, 8-12 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
determine for each data bit of the navigation message data packet a respective confidence value; and determine positioning data based on the data bits of the navigation message data packet and respective confidence values” (lines 4-7). The underlined portion is not clear. According to the claim said positioning data is determined based on the data bits which includes the respective confidence values. Hence, said “and respective confidence values” renders claim 1 and its dependent claims indefinite (if said “respective confidence values” line 7 is different form said “respective confidence value” line 5, Applicant may replace “and respective confidence values” with “and confidence values” to avoid any ambiguity. Similar rejection applies to claim 23.
Claim 3 recites “the navigation message data packet” (line 3). It is not clear whether “the navigation message data packet” (line 3) is referring to “a navigation message data packet” (line 2) or “a navigation message data packet” (line 4 of claim 1). Similar rejection applies to claims 8, 10-11 and 24. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youssef (US 2015/0124856 A1).

Regarding claims 23 (CRM) & 1 (Receiver), Youssef teaches a non-transitory computer readable medium, comprising instructions which, if executed, would cause one or more processors (Figures 1, 8 & Paragraph 76: the GNSS receiver, 110, capable of being distributed in the form of a non-transitory computer-readable medium of instructions in a variety of forms for execution on a processor) to: process a satellite transmitted navigation message (Figure 1, Block 110 “GNSS Receiver”) from at least one respective satellite vehicle (Figure 1, Block(s) 120a-d “satellites”) to provide a navigation message data packet (Figure 8, Step 202 & Paragraph 56: the RF signal is transmitted form GNSS satellite, 120); determine for each data bit of the navigation message data packet a respective confidence value (Figure 8, Step 206 “Compute Confidence Level per Potential Sequence Index ‘i’”); and determine positioning data based on the data bits of the navigation message data packet and respective confidence values (Figure 8, Step 222 “Store Chosen Sequence Index”).  

Regarding claims 24 & 2-3, Youssef further teaches to  7apply a confidence check to the navigation message data packet before determining the positioning data, wherein the confidence check is based on the confidence values of at least one data bit of the navigation message data packet, the confidence check granting use of a navigation message data packet based on a number of bits of the navigation message data packet having a confidence value that is above a threshold (Figure 8, Step 208 “Ci > Confidence Threshold”).

Regarding claim 4, Youssef also teaches wherein the processor is configured to apply a consistency check to the navigation message data packet before determining the positioning data if the confidence check 4based on the confidence values of the at least one data bit of the navigation message data packet failed (Figure 8, Step 210 “Is There any Previous Confidence Level Value Assigned for an Aligned Sequence Index”).
 
Regarding claim 5, Youssef also teaches wherein the consistency check comprises comparing the navigation message data packet with a previous navigation message data packet (Figure 8, Step 210 “Is There any Previous Confidence Level Value Assigned for an Aligned Sequence Index”).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633